Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2019

                                      No. 04-18-00509-CV

                                    TITLE SOURCE, INC.,
                                          Appellant

                                                v.

              HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                   Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-06300
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
        Appellant has filed an unopposed motion seeking permission to view sealed portions of
the clerk’s record and reporter’s record. The motion is GRANTED. The clerk of the court is
instructed to provide a copy of the sealed records to appellant’s attorney and appellee’s attorney
on CD-ROM. All parties and their attorneys are ORDERED not to share the contents of the
sealed record with any person except to the extent necessary to prepare their respective filings.

        In the event appellant or appellee references the sealed record in any future filings, they
are ORDERED to (1) file their respective filings in paper form only, (2) with a cover letter
informing the Clerk of this court that the filing references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).

It is so ORDERED on March 4, 2019.
                                             PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court